EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with James E. Walton (Reg. No. 47,245) on 2 February 2022.
The application has been amended as follows: 
Please amend the following claims:
37. (currently amended) A construction system for dry assembly of a wall, comprising: 
a parallelepiped-shaped construction block composed of concrete, the block having:
two opposite main faces;
an upper face; 
a lower face; and 
[[two]] a first lateral face opposite a second lateral face[[s]]; 
the upper and lower faces and the lateral faces each having, respectively, complementary reliefs that are able to interlock when several of the blocks are juxtaposed to form the wall; and
one or more discrete levelling layers coextensively positioned on at least one of the upper face and the lower face, the one or more levelling layers [[that]] have a thickness being at least one of greater than 5 mm (0.196 inch) and less than 40 mm (1.575 inch) and are [[made]] composed of an injection-molded mortar having a Young’s modulus less than 4000 MPa (0.58 106 pounds per square inch) and a compressive strength less than 6 MPa (870 pounds per square inch), 
wherein the one or more levelling layers extend along an entire length of the block and are located thereon to said dry assembly of the wall.

38. (currently amended) The system according to Claim 37, wherein the mortar has at least one of a Young’s modulus greater than 1000 MPa (0.145 106 pounds per square inch) and a compressive strength greater than 1 MPa (145 pounds per square inch).

39. (currently amended) The system according to Claim 37, wherein the mortar comprises:
a binder based on cement, and granules, an average diameter of which is limited to half the thickness of the corresponding levelling layer.

40. (currently amended) The system according to Claim 37, wherein the mortar comprises:
a binder based on cement, and granules, an average diameter of which is less than 1.5 mm (0.059 inch).

system according to Claim 37, wherein the concrete forming a central part of the block has at least one of a Young’s modulus greater than 20 000 MPa (2.9 106 pounds per square inch) and a compressive strength greater than 20 MPa (2901 pounds per square inch).

42. (currently amended) The system according to Claim 37, wherein the relief of the upper face comprises two tenons extending in parallel and at a distance from the two main faces, respectively, and the relief of the lower face comprises two corresponding slots extending in parallel and at a distance from the two main faces, respectively; and
wherein the levelling layers on the upper face are situated on at least one of the tenons and laterally, towards outside, with respect to said tenons.

43. (currently amended) The system according to Claim 37, wherein the relief of the upper face comprises two tenons extending in parallel and at a distance from the two main faces, respectively, and the relief of the lower face comprises two corresponding slots extending in parallel and at a distance from the two main faces, respectively; and
wherein the levelling layers on the lower face are situated [[at]] on at least one of a bottom of the slots and laterally, towards outside, with respect to said slots.

44. (canceled).

45. (currently amended) The system according to Claim 37, wherein [[a]] the first lateral face the second lateral face 

46. (currently amended) The system according to Claim 37, wherein the relief of the upper face comprises two tenons extending in parallel and at a distance from the two main faces, respectively, and the relief of the lower face comprises two corresponding slots extending in parallel and at a distance from the two main faces, respectively.

47. (currently amended) The system according to Claim 46, wherein the reliefs of the upper face and lower face are configured such that [[the]] central parts of said faces, which are situated between the two tenons and the two corresponding slots, respectively, are at a distance from the facing central part of another block that is identical to said block and engaged with said block.

48. (new) The system according to claim 37, wherein said construction block comprises: 
voids and a continuity of solid material, along the entire length of the block, between each of the tenons of the upper face and a corresponding slot of the lower face, and the voids comprise: 
the voids extending vertically between the tenons of the upper face and the corresponding slots of the lower face.

49. (new) The system according to claim 48, wherein the voids comprise: 
the voids extending vertically between, for a first part, each of the main faces and, for a second part, the tenon adjacent to the upper face and the corresponding slot of the lower face.



51. (new) The system according to claim 46 wherein each of the tenons of the upper face is at a distance (D) from the adjacent main face of between 20% and 25% of a width (L) of the block.

52. (new) The system according to claim 46, wherein each of the upper face and lower face has a substantially straight transverse profile on either side of the two tenons of said upper face and the two slots of said lower face, respectively, the central part of the upper face is vertically set back (R) with respect to the substantially straight transverse profile on either side of the two tenons, said setback (R) being greater than or equal to 1 mm (0.04 inch).

53. (new) The system according to claim 46, wherein each of the tenons of the upper face has a height (H) greater than a thickness (E) of said tenon, and each of the slots of the lower face has a depth (H') greater than a width (E') of said slot.

54. (new) The system according to claim 45, wherein the central tenon of the first lateral face and the corresponding central slot of the second lateral face have a trapezoidal section.

55. (new) The system according to claim 45, wherein the central tenon of the first lateral face and the corresponding central slot of the second lateral face are situated transversely between two tenons of the upper face and between two slots of the lower face.

1, e1') of between 25% and 30% of a width (L) of the block.

57. (new) The system according to claim 45, wherein each of the two lateral tenons of the first lateral face is aligned with the adjacent main face, and each of the two lateral slots of the second lateral face is aligned with the adjacent main face.

58. (new) The system according to claim 45, wherein each of the at least two lateral tenons of the first lateral face has a height (h) of between 8% and 15% of a width of the block.

59. (new) The system according to claim 47, wherein the central part of the upper face has no tenon and the central part of the lower face has no slot.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a construction system having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the structural configuration capable of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.


Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 22 March 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635